Citation Nr: 1135235	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-26 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for headaches to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This case was previously before the Board in June 2009 at which time the case was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran indicated on his April 2010 VA Form 9 that he wished to testify at a Board videoconference hearing.  A Board hearing was scheduled for July 2011, and the Veteran was provided notice of this hearing in May 2011.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The RO denied service connection for a head injury and headaches in an August 1979 rating decision.  This decision was continued by rating decision dated in January 1984.  Although the Veteran was properly notified of each decision, he did not perfect an appeal of either decision.

2.  Evidence received since the January 1984 rating decision regarding the Veteran's claim for service connection for headaches is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  There is no probative evidence that a chronic headache disorder onset in service and no competent medical evidence linking the Veteran's current headaches with his period of service or a service-connected disability.

4.  The Veteran meets the schedular requirements for assignment of a TDIU but the service-connected disabilities do not, singly or in combination, preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The rating decisions of August 1979 and January 1984 are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  Service connection for headaches is not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his headaches are related to service.  Alternatively, the Veteran contends that his headaches are secondary to his service-connected low back disorder or service-connected depression.  The Veteran also contends that he is unable to work as a result of his service-connected disabilities.    
  
Headaches

The Veteran's original claim for service connection for headaches was denied in an August 1979 rating decision in which the RO determined that although there were complaints of headaches during military service, the headaches were transitory and there was no medical evidence of a chronic headache disorder, to include on examination in May 1969.  The RO provided notice of the denial, and subsequently issued a statement of the case but the Veteran did not perfect an appeal.  Therefore, the RO's decision of August 1979 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

In March 1983, the Veteran filed another claim for headaches and by correspondence dated in April 1983 the RO indicated that the Veteran needed new and material evidence to reopen his previously denied claim for headaches.  In response to this, the Veteran submitted four statements from family and friends dated in December 1983 wherein each individual wrote that the Veteran did not suffer from chronic headaches prior to service but suffered from such headaches after service.  By rating decision dated in January 1984 the RO found that while these statements were new, they were not material and declined to reopen the previously denied claim.  The RO provided notice of this denial as well but the Veteran did not initiate an appeal.  Therefore, the RO's decision of January 1984 is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

The evidence of record at the time of the January 1984 rating decision included service treatment records showing a complaint of headache after being struck on the head with a rifle butt in March 1973 and complaints of acute headaches associated with either sinusitis or a viral syndrome in December 1972, April 1973, February 1974, February 1975, and October 1976; a complaint of headaches in August 1979; and four statements from family and friends dated in December 1983 wherein each individual wrote that the Veteran did not suffer from chronic headaches prior to service but suffered from such headaches after service.     

In December 2006, the Veteran submitted a third claim for headaches.  In connection with this claim, the RO obtained treatment records.  These records show treatment for injuries sustained in a motor vehicle accidents in March 1997 and October 2002.  In April 1997, the Veteran reported a history of headaches, which "could correspond to migraine headaches." The headaches were not believed to be related to the motor vehicle accident.  See April 1997 Metroplex Specialists treatment record.  The record is then silent as to any complaint of headache until 2003, when the Veteran again reported headaches.  The associated treatment records reflect findings that the headaches were possibly analgesic rebound headaches secondary to the Veteran's medications.  See generally Brandt treatment records.  See also August 2006 VA treatment record.    Subsequent records dating in 2004 and 2005 reflect histories of headaches since the 2002 motor vehicle accident.  See, e.g., June and September 2004 and November 2005 VA treatment records.   

The RO afforded the Veteran a VA neurological examination.  See August 2007 VA examination record.  At the time of this examination the Veteran reported that he was hit in the back of the head with the butt of an M-16 rifle in 1972 during basic training.  He stated that he was having constant headaches near the occiput which he described as a severe aching or pressure since this injury.  He reported the headaches were associated with nausea, photophobia, and phonophobia but not visual aura.  He took Excedrin for the headaches during military service and was seen several times for his headaches but was given Motrin only.  This would usually relieve his headaches fairly well.  These headaches continued for several years after he left the service in 1979.  

The Veteran also reported that in 2002, he was involved in a severe car accident resulting in a frontal skull fracture, multiple facial fractures, and a coma for 10 days.  There was no parenchymal brain injury to his knowledge.  The Veteran indicated that after this injury, his headaches became more of a holocephalic constant aching, 9/10 in severity but relieved to 3-4/10 intensity two hours after taking Motrin or Tramadol.  There was ongoing photophobia and the Veteran stated he needed to wear dark glasses when he went outside.  He took two Motrin after waking up in the morning, then two to four more through the day.  He also took two to four Tramadol throughout the day, every day, for his chronic low back pain.  He was on Gabapentin briefly for headache prevention but stated that this did not improve his headaches at all so he stopped taking it.  The headaches were present all the time but were not prostrating. 

In connection with the examination, the examiner reviewed the claims file and noted the in-service complaints of headaches and lack of complaints of headaches during the May 1979 VA examination.  He also noted a 2003 VA clinic headache evaluation showing a diagnosis of chronic post-traumatic headaches.  The examiner gave a diagnosis of post-traumatic headaches with likely medication overuse component.  The examiner indicated that the Veteran had suffered from these headaches since at least 2002, following a craniofacial trauma from a motor vehicle accident.  This, according to the examiner, resulted in a holocephamic aching headache associated with photophobia which was present at all times and was only partially relieved with prescription analgesics.  The examiner noted that it was quite common to develop a chronic daily headache following significant head trauma, and it was also likely that this headache had been propagated and exacerbated by the Veteran's frequent use of short acting analgesics on a daily basis (causing medication rebound or overuse effect).  His headaches did not seem to be prostrating or to have caused him significant disability at work.  He certainly did report intermittent headaches while in the service, one of which followed his closed head injury with a rifle butt in 1973.  However, the headaches he reported in service most often seemed to be associated with sinus congestion, viral illness, or seasonal allergies and did not seem to be the same type of constant, holocephalic headache he had had since his motor vehicle accident in 2002.  Therefore, it was less than likely that the Veteran's current headache disorder began during his military service.  The examiner also opined that it was less than likely that the Veteran's current headaches were exacerbated by his chronic low back pain.  The examiner further opined that, while depression is certainly more common in chronic headache patients, the Veteran's depression did not cause his headaches.  The examiner indicated that ongoing depression may increase a patient's negative perception of pain, making headaches seem more severe, but this was not a causative relationship.  

In connection with the claim, the Veteran also submitted medical articles dated in 2000, 2003, and 2004 linking depression and headaches.  

Upon review of the record, the Board finds that evidence received since the January 1984 rating decision with regard to the claim for headaches is new and material.  The August 1979 rating decision denied service connection for headaches as it was determined that there was no evidence of a current chronic headache disorder.  The January 1984 rating decision confirmed this decision.  Evidence added to the record since the January 1984 rating decision includes the report of an August 2007 VA examination which shows a diagnosis of daily post-traumatic headache.  Such evidence of a current chronic headache disorder was not of record at the time of the January 1984 rating decision and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108; Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board has considered whether adjudicating this claim on a de novo basis at this time would prejudice the appellant.  In this case, the Veteran has been provided with pertinent laws and regulations regarding service connection.  He has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  His arguments have focused squarely on the issue of service connection, not whether new and material evidence has been submitted.  Thus, the Board can proceed with this claim without prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

After review of the evidence, the Board finds that service connection is not warranted as the evidence does not suggest that the currently diagnosed headache disorder onset in service or is causally related to service.  Initially, the Board notes that the competent and probative evidence does not suggest that a chronic headache disorder onset in service or existed continuously since service.  The service treatment and examination records reflect no histories or findings suggestive of the currently diagnosed post-traumatic headache disorder, such as nausea, photophobia, or phonophobia, and the first post-service history of such a condition dates more than 26 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges that the evidence does document complaints of headaches during military service and a history of headaches since service in the early 1980s.  The headaches that occurred during service and soon thereafter were of a different nature, and were attributed to distinct causes, however, and the evidence does not suggest that they are related to the current headache disorder.  The Board further acknowledges that the Veteran now contends that he had his current headaches during and since service.  Although the Veteran is competent to report this history, the Board finds this history is not credible, and thus not probative, in light of the prior histories that the current symptoms onset after the 2002 motor vehicle accident and the lack of findings or histories suggestive of a chronic headache disorder in the treatment records dating between the 1980s and 2002.  

Furthermore, the competent and probative evidence does not suggest that the currently diagnosed headache disorder is causally related to service.  Rather, the August 2007 VA examiner opined that the Veteran's current headache disorder was related to his post-service 2002 motor vehicle accident and was not related to his in-service complaints of headaches.  

Additionally, the Veteran's headaches have not been caused or exacerbated by a service-connected disability.  As above, the August 2007 VA examiner opined that it was less than likely that the Veteran's current headaches were exacerbated by his chronic low back pain.  The examiner further opined that, while depression is certainly more common in chronic headache patients, the Veteran's depression did not cause his headaches.  The examiner indicated that ongoing depression may increase a patient's negative perception of pain, making headaches seem more severe, but this was not a causative relationship.   There is no contrary medical evidence of record.  

As such, service connection for headaches is not warranted, and the claim is denied.  
  
TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for depressive disorder associated with chronic low back strain with degenerative changes, evaluated as 50 percent disabling; chronic low back strain with degenerative changes, evaluated as 40 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as non-compensably disabling.  A combined disability evaluation of 70 percent is in effect.  Thus, the Board notes that the Veteran meets the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a).  

A review of the claims file reveals that the Veteran last worked as a security officer in October 2002.  It appears that the Veteran quit working immediately after an October 2002 motor vehicle accident wherein he suffered a severe cervical spine injury and has not worked since this accident.    

The Veteran was afforded VA examinations in May and June 2010.  In a May 2010 VA spine examination the examiner wrote that the Veteran was able to function around the house in a normal manner and in a sedentary role for employment.  In a May 2010 VA psychiatric examination the examiner wrote that while the Veteran was working in security he had no trouble getting along with coworkers or bosses and had no trouble learning the job.  He also had no problems with concentration, memory, or anxiety.  Furthermore, he reported that he had no problems with work because of lack of motivation or depression.  Therefore, the examiner wrote that the Veteran was employable based solely on his depression symptoms and opined that the Veteran's psychiatric disorder had no effect on his employability.  In a June 2010 VA audiological examination the examiner wrote that the Veteran should be able to perform in most work environments in spite of his bilateral hearing loss and tinnitus.  Finally, in a June 2010 VA general examination the examiner wrote that the Veteran had non-service connected medical conditions significantly impacted his health and employability, that he had reviewed the completed exams and found that he had no further additions or conclusions beyond that which had been reported by the examiners, and that he found no frame of reference to measure potential cumulative effects of the service-connected conditions beyond the sum of the parts (i.e. individual exam reports) and conclude that doing so would be mere speculation.   

While the Veteran has been unemployed since October 2002, the evidence does not demonstrate that his unemployment is the result of any service-connected disability, to include his low back disorder.  As above, the May 2010 VA spine examiner opined that the Veteran's service-connected low back disorder would not prevent the Veteran from performing sedentary work, the May 2010 VA psychiatric examiner opined that the Veteran's psychiatric disorder had no effect on his employability, and the June 2010 VA audiological examiner opined that the Veteran should be able to perform in most work environments despite his bilateral hearing loss and tinnitus.  Furthermore, the June 2010 VA general examiner wrote that there was no way to measure whether the Veteran's cumulative service-connected disabilities had any effect on his employment without resorting to speculation.  

Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board, however, finds the June 2010 VA general examination report to be sufficient and adequate for rating purposes as it fully addressed all medical evidence.  Even when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion.  It would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the "procurable and assembled" information prevents the rendering of such an opinion.  Jones, 23 Vet. App. at 390.

The inability to render an opinion is adequately explained by the examiner.  There is nothing further to be obtained from that particular examiner.  The Board therefore finds that the rationale provided in the June 2010 examination report is adequate and the examination is adequate.  There is no contrary medical evidence of record.   

This Veteran's service-connected disabilities may interfere with some types of work, but would not prevent him from obtaining work.  The record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letters dated in June 2005, April 2007, and November 2007.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Furthermore, the Board is satisfied that there has been substantial compliance with the remand directives issued in the June 2009 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

As new and material evidence has been received, the claim for service connection for headaches is reopened and the appeal is granted to this extent only. 

Service connection for headaches is denied.

A TDIU is denied



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


